                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN



In re: Appointment Order                             General Order No. 20-7



                   ORDER APPOINTING MAGISTRATE JUDGE


        The court has followed the appointment procedures under 28 U.S.C.

§631 and the rules and regulations of the Judicial Conference of the United

States.

        The court ORDERS that Stephen C. Dries is APPOINTED a United States

Magistrate Judge for the United States District Court for the Eastern District of

Wisconsin with offices in Milwaukee, Wisconsin.

        This appointment shall be for a term of eight (8) years, effective April 7,

2020.

        Dated in Milwaukee, Wisconsin this 7th day of April, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          1
